DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 

Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/21/2022, with respect to the rejection(s) of claim(s) 1, 3-21, and 23-38 which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baumgartner et al. (US 20060190868 A1) in view of, where applicable, the previous reference(s). Baumgartner et al. resolves the deficiencies of the previous reference(s).

Allowable Subject Matter
Claims 2 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (US 10209122 B1) discloses prioritizing preemptive actions based on a cost. (EP 3477617 A1) discloses determining mission states for an aircraft. (EP 3415416 A1) discloses determining a sequence of actions for which preconditions have been met.  However, neither alone nor in combination does the prior art teach each and every limitation, including “lacking a predetermined decision tree pathway that comprises tactical actions to the goal; generating more than one sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state for the aircraft; and Page 3 of 17 Sprengart - 16/554,768assigning each action  in the sequence of actions  a cost, and the computer system selects one sequence of actions for performing based on a cost of performing the actions”, therefore the claims are distinguished over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11-17, 21, 24, 25 and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunil et al. (EP 3477617 A1) in view of Baumgartner et al. (US 20060190868 A1), hereinafter Baumgartner, Bosworth (EP 3415416 A1), hereinafter Bosworth and Smith et al. (US 20160285840 A1), hereinafter Smith.

Regarding claim 1, Sunil teaches a method comprising:
	identifying, by a computer system, a target state for an aircraft ([0009] “The voice and text ATC commands are converted into a data format with the AIMSS and used to determine the expected aircraft state according to the commands”);
	determining, by the computer system, a current mission state for the aircraft ([0009] “The AIMSS also determines the current aircraft state from performance sensors on board the aircraft”);
	 generating, by the computer system, a sequence of actions(Fig. 3 and [0015] “If the current state is in non-compliance with the expected state, an onboard rules database is consulted 310 to select the desired corrective actions on the part of the aircrew. The desired corrective action may be selected with reference to the current aircraft state. The AIMSS monitors compliance with the ATC instructions and the desired corrective actions 312”); and
	
	Sunil does not disclose  generating, by the computer system, a sequence of actions

	Baumgartner teaches generating, by the computer system, a sequence of actions(Fig. 2 and [0029] “Logic simulator 124 essentially performs forward BDD-based bounded symbolic simulation, starting from initial state 132. ... Logic simulator 124 applies symbolic functions to the inputs in every cycle and propagates them to the targets within targets and cycles data structure”, by evaluating an effect virtually, respectively, on each state variable in the set of variables defining the current mission state, of all potential actions from the current mission state for the aircraft and virtually creating a temporary mission state resultant (Fig. 2 and [0028] “At each step the Boolean expressions, represented as BDDs 138, corresponding to each node in design netlist 120 are computed until the expressions for all "sink" nodes (i.e. nodes labeled as primary outputs, targets, constraints and next-state functions of registers) are obtained”), respectively, from taking each one of the all potential actions and repeating iteratively for all potential actions from each temporary mission state until generating the sequence of actions producing the set of state variables defining the target state (Fig. 2 and [0029] “Hence, state-variables/next-state functions and the targets are expressed in terms of the symbolic values applied in the various cycles”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to each action from each state variable to obtain the target state as taught by Baumgartner when determining the path from the current state to target state of Sunil. One of ordinary skill in the art would have been motivated to use the method of Baumgartner as “this exponential expansion may practically limit the number of cycles that can be checked exhaustively or the size of designs that may be symbolically simulated” (Baumgartner [0029]).

	Sunil does not teach performing, by the computer system, actions in the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state after meeting preconditions for the actions in an order defined by the sequence of actions.

	Bosworth teaches performing, by the computer system, actions in the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state after meeting preconditions for the actions in an order defined by the sequence of actions (Fig. 7; 704-720 and [0144] “The example emergency descent procedure 700 demonstrates the ability of the aircrew automation system 100 to operate the aircraft in the event of pilot incapacitation… one or more steps may be conditional, such that execution of the one or more steps may be contingent upon predetermined requirements and/or conditions. Moreover, the order in which the steps are cycled may be rearranged depending on the needs of the operator”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the sequence of automated steps as taught by Boswell when performing the corrective actions of Sunil. One of ordinary skill in the art would have been motivated to perform complex maneuvers in the event of pilot incapacitation (Bosworth [0005]). 

	Sunil does not teach receiving, by a computer system, a goal for an aircraft;
	identifying, by the computer system, a set of state variables defining a target state that satisfies the goal for the aircraft.
	Smith teaches receiving, by a computer system, a goal [[for an aircraft]] ([0008] “The shoal's target next state variable establishes a goal (e.g., for provisioning activity) without dictating how the individual shoal members (IoT device) are to achieve that goal”)
	Identifying, by the computer system, a set of state variables defining a target state that satisfies the goal for the aircraft (Fig. 3 and [0019 “the most primitive device state is “OWNED”. The shoal's next state value 410 is designed to drive all devices to the OPERATIONAL state which, in the example of FIG. 3 and Table 1, is the state in which the collective function of the shoal may be manifest”. Therefore at the end of the transition, all state variables will be at ‘operational’ regardless of each individual current state variable. [0041] “instructions to cause the processor to sequence through the plurality of states comprise instructions to cause the processor to use a mismatch between the shoal state and the IoT device state to initiate action to move to a new state in accordance with the provisioning state machine”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a goal to determine the set of states to reach the goal as taught by Smith to plan the sequence of actions of Sunil. One of ordinary skill in the art would have been motivated to “establishes a goal (e.g., for provisioning activity) without dictating how the individual shoal members (IoT device) are to achieve that goal” (Smith [0008]). 

Regarding claim 3, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1.
	Sunil does not teach further comprising the computer system:
	planning the sequence of actions dynamically by selecting the actions and the sequence of actions is selected from the pool of potential actions by an artificial intelligence system.
	Baumgartner teaches further comprising the computer system:
	planning, while performing actions in the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state, and using a change in a state variable that defines the current mission state, a new sequence of actions for reaching the target state (Fig. 2 and [0029] “Logic simulator 124 essentially performs forward BDD-based bounded symbolic simulation, starting from initial state 132. ... Logic simulator 124 applies symbolic functions to the inputs in every cycle and propagates them to the targets within targets and cycles data structure”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to each action from each state variable to obtain the target state as taught by Baumgartner when determining the path from the current state to target state of Sunil. One of ordinary skill in the art would have been motivated to use the method of Baumgartner as “this exponential expansion may practically limit the number of cycles that can be checked exhaustively or the size of designs that may be symbolically simulated” (Baumgartner [0029]).


Regarding claim 4, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1. Sunil teaches wherein determining, by the computer system, the current mission state for the aircraft comprises:
receiving all state variables from aircraft systems in the aircraft ([0004] “determining a current aircraft state with the AIMSS based on flight performance sensors on board the aircraft”; and
determining the current mission state using the state variables for the current mission state ([0004] “determining a current aircraft state with the AIMSS based on flight performance sensors on board the aircraft”).

Regarding claim 11, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1. Sunil teaches wherein the current mission state of the aircraft comprises set of state variables for the aircraft ([004] “determining a current aircraft state with the AIMSS based on flight performance sensors on board the aircraft”).

Regarding claim 12, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1.
	Sunil does not teach wherein preconditions for an action comprise at least one of a current location of the aircraft, a performance of a selected action, a configuration of the aircraft, a position of a control surface, a weather condition, or an instruction from an air traffic controller.
	Bosworth teaches wherein preconditions for an action comprise at least one of a current location of the aircraft, a performance of a selected action ([0063] “If an aircraft is susceptible to a particular operational error (e.g., pilot induced oscillations), the aircrew automation system 100 can identify and mitigate such events”), a configuration of the aircraft, a position of a control surface, a weather condition, or an instruction from an air traffic controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the sequence of automated steps as taught by Boswell when performing the corrective actions of Sunil. One of ordinary skill in the art would have been motivated to perform complex maneuvers in the event of pilot incapacitation (Bosworth [0005]).

Regarding claim 13, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1. Sunil teaches wherein the target state is one of an operational target state (Fig. 4C and [0016] “In contrast, FIG. 4C shows a display 404 where the crew acknowledges the ATC command but sets the aircraft heading to 285° instead of the instructed heading of 223°”. [0012] “The AIMSS 216 monitors these sensors 212 and determines the current state of the aircraft 218. If the current state of the aircraft 218, is in non-compliance with the expected state of the aircraft 220, the AIMSS 216 will first determine if the non-compliance is allowable”) and a spatial target state.

Regarding claim 14, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1. Sunil further teaches wherein the set of state variables define the target state with a set of values for the target state ([0004] “converts the voice and text ATC commands into a data format, determines an expected aircraft state based on the data formatted ATC commands, receives the current state of the aircraft from the flight sensors and compares the current state of the aircraft with the expected state of the aircraft”).

Regarding claim 15, Sunil in view of Baumgartner, Boswell and Smith teaches the method of claim 1. Sunil teaches further comprising:
	receiving the [[goal]] –target-- from a human machine interface system ([0009] “voice and text ATC commands are received by an ATC instruction moderator support system (AIMSS) located on board the aircraft. The voice and text ATC commands are converted into a data format with the AIMSS and used to determine the expected aircraft state according to the commands”). In the combination with Smith, the target states would be defined from a received goal.

Regarding claim 16, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 15. Sunil teaches wherein the human machine interface system is at least one of located in the aircraft ([0010] “First, the ATC ground station 102 issues either voice or text commands that are received by a VHF radio 104 on board the aircraft. Voice commands are received by aircrew personnel 106 directly from the radio 104. Additionally, voice commands are processed on a voice to text converter 108 and displayed on a crew interface system 112 along with the ATC text commands.”, a remote location in communication with the aircraft, an air traffic control system, or an airline system.

Claim 17 is an aircraft control system that comprises:
	a computer system (taught by Sunil [0020] “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two”); and
	an action manager in the computer system (Sunil Fig.1; 110 “ATC instruction moderator support system (AIMSS)”, wherein the action manager is configured to perform the method of claim 1. The limitations are substantially the same, therefore claim 17 are rejected for the same reasons as claim 1.

Claims 21, 24 and 32-37 are an aircraft control system comprising:
a computer system (taught by Sunil [0020] “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two”) configured to perform the limitations of claim 1, 4, and 11-16 respectively. The limitations are substantially the same, therefore claims 21, 24 and 32-37 are rejected for the same reasons as claims 1, 4, and 11-16, respectively.


Regarding claim 25, Sunil in view of Baumgartner, Bosworth and Smith teaches the aircraft control system of claim 24. Sunil further teaches wherein the aircraft systems are selected from at least one of a flight management system, a flight navigation system ([0016] “In contrast, FIG. 4C shows a display 404 where the crew acknowledges the ATC command but sets the aircraft heading to 285° instead of the instructed heading of 223°”), an environmental control system, an engine, a flight control surface system, an auto pilot, a communications system, a satellite communications system, a very high frequency communication system, microwave-band communication system, a radar system, an autopilot, a fuel system, a weather radar, an electronic centralized aircraft monitoring system, a quick access data recorder, an onboard network server, an electronic flight instrument system.

Regarding claim 38, Sunil in view of Baumgartner, Bosworth teaches the aircraft control system of claim 2. Sunil teaches wherein the computer system includes at least one of a flight management system, a line replaceable unit, a tablet computer (Fig. 1; 112 – shows tablet computer. and [0010] “The AIMSS 110 monitors actions by the aircrew personnel 106 along with the voice or text commands from the radio 104 and the interface 112”)), or an electronic flight bag.


Claims 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunil in view of Baumgartner, Bosworth, Smith, and Candido et al. (US 20210123741 A1), hereinafter Candido.


Claim 5-10, 18-20 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunil in view of Baumgartner, Bosworth, Smith and Kessens et al. (US 20140100768 A1), hereinafter Kessens.

Regarding claim 5, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1.
	Sunil in view of Bosworth does not teach wherein planning the sequence of actions, comprises:
	identifying nodes in a path from the current mission state to the target state based on the nodes having a lowest cost; and
	selecting the sequence of actions  changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state based on the nodes identified in the path.

	Kessens teaches wherein planning the sequence of actions, comprises:
	identifying nodes (Fig. 7 and [0012] “grouping continuously stable joint configuration/robot orientation combinations (henceforth referred to as conformations) together to define nodes and transitions there-between”) in a path from the current mission state to the target state based on the nodes having a lowest cost (Fig. 7 and [0012] “assigning a cost to transitions between nodes; computing an overall cost for each potential set of transition costs resulting in achievement of the goal”); and
	selecting the sequence of actions  changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state based on the nodes identified in the path ([0012] “determining a sequence of one or more actions to self-right the robot such that the sequence of actions minimizes the overall costs of self-righting the robot”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the path of least cost actions as taught by Kessens in determining the actions of Sunil in view of Bosworth. One of ordinary skill in the art would have been motivated “to minimize costs” (Kessens [0009]).
	

Regarding claim 6, Sunil in view of Baumgartner, Bosworth, Smith and Kessens teaches the method of claim 5.
	 Sunil in view of Bosworth does not teach wherein a cost used to determine the lowest cost comprises a set of factors selected from at least one of a number of effects of an action, a monetary cost, an amount of time, a maintenance cost to be incurred, an amount of fuel to be consumed, a personnel cost connected to time, or passenger comfort.
	Kessens teaches wherein a cost used to determine the lowest cost comprises a set of factors selected from at least one of a number of effects of an action, a monetary cost, an amount of time ([0062] “There are several metrics that can be used for cost, including the time needed to travel through the node or along the edge or the energy dissipated from falling”), a maintenance cost to be incurred, an amount of fuel to be consumed ([0062] “There are several metrics that can be used for cost, including the time needed to travel through the node or along the edge or the energy dissipated from falling”), a personnel cost connected to time, or passenger comfort.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the path of least cost actions as taught by Kessens in determining the actions of Sunil in view of Bosworth. One of ordinary skill in the art would have been motivated “to minimize costs” (Kessens [0009]).

Regarding claim 7, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1.
	Sunil in view of Bosworth teaches wherein planning the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state further comprises:
	selecting by the computer system, actions from the pool of potential actions, for reaching the target state based on the current mission state for the aircraft using a set of path planning algorithms.

	Kessens teaches wherein planning the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state further comprises:
	selecting by the computer system, actions from the pool of potential actions, for reaching the target state based on the current mission state for the aircraft using a set of path planning algorithms ([0063] “Using this information, the robot's controller can determine the appropriate sequence of one or more movements or actions for self-righting. Thus, the best or most-optimal path through conformation space and the ideal motions needed for self-righting can be found”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the path of least cost actions as taught by Kessens in determining the actions of Sunil in view of Bosworth. One of ordinary skill in the art would have been motivated “to minimize costs” (Kessens [0009]).

Regarding claim 8, Sunil in view of Baumgartner, Bosworth, Smith and Kessens teaches the method of claim 7.
	Sunil in view of Bosworth does not teach wherein the set of path planning algorithms is selected from at least one an A* search algorithm, a Dijkstra's algorithm, a D*, an incremental search algorithm, a Backtracking algorithm, a Fringe search, an Any-angle path planning algorithm, an iterative deepening A* search algorithm, a Bellman-Ford search algorithm, a Floyd-Warshall algorithm, a Hill climbing algorithm, a Bidirectional search algorithm, or a Johnson's algorithm.
	Kessens teaches herein the set of path planning algorithms is selected from at least one an A* search algorithm, a Dijkstra's algorithm ([0069] “In one embodiment, a modified form of Dijkstra's algorithm to search the graph for an optimal solution. Other known techniques may also be used”), a D*, an incremental search algorithm, a Backtracking algorithm, a Fringe search, an Any-angle path planning algorithm, an iterative deepening A* search algorithm, a Bellman-Ford search algorithm, a Floyd-Warshall algorithm, a Hill climbing algorithm, a Bidirectional search algorithm, or a Johnson's algorithm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Dijkstra’s algorithm as taught by Kessens in determining the path of least cost of Sunil in view of Bosworth and Kessens. One of ordinary skill in the art would have been motivated use a known algorithm to quickly yield predictable result of an optimal least cost path.

Regarding claim 9, Sunil in view of Baumgartner, Bosworth and Smith teaches the method of claim 1.
	Sunil in view of Bosworth does not teach responsive to an event, planning the sequence of actions, by the computer system basing the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state on the current mission state.

	Kessens teaches responsive to an event, planning the sequence of actions, by the computer system basing the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state on the current mission state ([0012] “an autonomous method for self-righting a maneuverable robot to affect recovery from an overturned state to its nominal upright configuration may include: … grouping continuously stable joint configuration/robot orientation combinations (henceforth referred to as conformations) together to define nodes and transitions there-between; assigning a cost to transitions between nodes; computing an overall cost for each potential set of transition costs resulting in achievement of the goal; and determining a sequence of one or more actions to self-right the robot such that the sequence of actions minimizes the overall costs of self-righting the robot”.

Regarding claim 10, Sunil in view of Baumgartner, Bosworth, Smith and Kessens teaches the method of claim 9.
	 Sunil in view of Bosworth does not teach wherein the event is selected from a periodic event, a non-periodic event, a current mission state change, reaching a sub target state, an expiration of a timer, a state variable change, a change in a configuration of the aircraft, and a performance of an action.

	Kessens teaches wherein the event is selected from a periodic event, a non-periodic event, a current mission state change (([0012] “an autonomous method for self-righting a maneuverable robot to affect recovery from an overturned state), reaching a sub target state, an expiration of a timer, a state variable change, a change in a configuration of the aircraft, and a performance of an action. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the path of least cost actions as taught by Kessens in determining the actions of Sunil in view of Bosworth. One of ordinary skill in the art would have been motivated “to minimize costs” (Kessens [0009]).

Claims 18-20 are an aircraft control system comprising:
	a computer system (taught by Sunil [0020] “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two”); and
	an action manager in the computer system (Sunil Fig.1; 110 “ATC instruction moderator support system (AIMSS)”, wherein the action manager is configured to perform the method of claim 9, 8, and 10 respectively. Therefore claims 18-20 are rejected for the same reasons as claims 9, 8, and 10 respectively.

Claims 26-31 are an aircraft control system comprising:
a computer system (taught by Sunil [0020] “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two”) configured to perform the limitations of claim 5-10 respectively. The limitations are substantially the same, therefore claims 26-31 are rejected for the same reasons as claims 5-10, respectively.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunil et al. (EP 3477617 A1) in view of Bosworth (EP 3415416 A1), hereinafter Bosworth, Smith, and Candido et al. (US 20210123741 A1), hereinafter Candido.

Regarding claim 23, Sunil in view of Baumgartner, Bosworth and Smith teaches the control system of claim 21.   
	Candido further teaches is an aircraft control system comprising:
	using an artificial intelligence system (Fig. 8; 806 “Select an action, by the trained neural network, based on input vector” and [0070-0071] “FIG. 8 is a flow diagram of an exemplary method for deploying a learned flight policy in an operational aerial vehicle system ... An action may be selected by the trained neural network based on the input vector at step 806”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Al to select actions for the flight plan as taught by Candido in determining the actions of Sunil in view of Bosworth. One of ordinary skill in the art would have been motivated “to achieve multiple objectives at the same time, such as reaching a target destination while optimizing for power consumption, avoiding unauthorized airspace, and reducing time and/or distance to the target destination” (Candido [0004)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668